Exhibit 10.4

Modification to Terms of Employment for John T. Wilson

March 27, 2014

Dear John:

The following will modify your Employment Agreement dated June 25, 2012, as
amended pursuant to a letter agreement dated December 30, 2012 (the “Employment
Agreement”) with Quality Distribution, Inc. (the “Company) effective as of
March 3, 2014 (the “Effective Date”).

 

  1. Section 3.1 is amended by substituting the following for the first sentence
thereof:

As compensation for all services to be rendered pursuant to this Agreement, the
Company agrees to pay to the Executive during the Term a base salary, payable
bi-weekly, at the annual rate of $275,000 (the “Base Salary”).

 

  2. Section 3.5 is amended by substituting the following for the first sentence
thereof:

The Executive shall be eligible at the discretion of the Compensation Committee,
to receive an annual equity award, at target, equal to 75% of Executive’s base
salary compensation.

The Company requests your signature and your subsequent delivery of this letter
agreement to the Company to evidence confirmation of your understanding of, and
agreement to, the above-described changes to the terms of your employment as of
the Effective Date. Except as set forth herein, all other terms and provisions
of the Employment Agreement remain unchanged and in full force and effect.

 

QUALITY DISTRIBUTION, INC. By:  

/s/ Gary R. Enzor

  Gary R. Enzor   Chief Executive Officer Agreed to and accepted as of the date
first written above. By:  

/s/ John T. Wilson

  John T. Wilson